IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 106 MAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
CHRISTIAN SCOTT THOMAS,           :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 107 MAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
CHRISTIAN SCOTT THOMAS,           :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 108 MAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
CHRISTIAN SCOTT THOMAS,           :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 109 MAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                        :
                                        :
CHRISTIAN SCOTT THOMAS,                 :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 110 MAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
CHRISTIAN SCOTT THOMAS,                 :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 111 MAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
CHRISTIAN SCOTT THOMAS,                 :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 112 MAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
CHRISTIAN SCOTT THOMAS,                 :
                                        :
                 Petitioner             :


                                 ORDER




[106 MAL 2020, 107 MAL 2020, 108 MAL 2020, 109 MAL 2020, 110 MAL 2020, 111
                      MAL 2020 and 112 MAL 2020] - 2
PER CURIAM

     AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.




 [106 MAL 2020, 107 MAL 2020, 108 MAL 2020, 109 MAL 2020, 110 MAL 2020, 111
                       MAL 2020 and 112 MAL 2020] - 3